DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, 15-18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JP 2001-159837).
Arai teaches styrene/ethylene/non-conjugated polyene having 1-70 mol% aromatic vinyl compound, 0.01-20 mol% non-conjugated diene, and the balance (10-98 mol%) being olefin (abstract, ¶ 4, 24) where embodiments of the aromatic vinyl compound include styrene (¶ 22), embodiments of olefins include propylene (¶ 23), and embodiments of non-conjugated diene include hexadiene, ethylidene norbornene, dicyclopentadiene and divinylbenzene (¶ 24). Arai teaches examples where styrene, ethylene, and hexadiene are polymerized together (¶ 54). A mol% ratio of styrene/ethylene/hexadiene of 1-70mol%/10-98mol%/0.01-20mol% corresponds to a mass% of styrene/ethylene/hexadiene of about 2.6-90mass%/3-94mass%/0.01-41mass% (see the explanation below). These ranges overlap the range for styrene in claim 1, olefin in claim 1, 
For example, styrene has a molecular weight of 104.15, ethylene has a molecular weight of 28.054, and hexadiene has a molecular weight of 82.14. To determine the mass% of styrene, we take the molar range (1-70mol%) with the other comonomers and the least amount of styrene in a copolymer having a styrene/ethylene/hexadiene molar ratio of 1/79/20 is a mass ratio of 2.6/56/41.4 and a copolymer having the most amount of styrene in a copolymer having a molar ratio of 70/29.99/0.01 is a mass ratio of 90/10/0.01. This gives a mass% range of styrene of 2.6-90mass%. Copolymers having a molar ratio of 70/10/20 and 1/98/1 give mass ratios of 79/3/18 and 4/94/3, respectively, and provides a mass% range for the ethylene of 3-94 mass%. Copolymers having a molar ratio of 70/29.99/0.01 and 1/789/20 give mass ratios of 90/10/0.01 and 3/56/41, respectively, and provides a mass% range for the hexadiene of 0.01-41 mass%.
Arai teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having .

Claims 1-2, 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tejima (JP 11-189620) in view of Arai (JP2000-159837).
Tejima teaches an example of a copolymer of ethylene/styrene/divinylbenzene is formed having a mol% ratio of 71.1/28.6/0.4 (¶ 40-42) which corresponds to a wt% ratio of 28.6/71/0.4. This falls within the scope of the ranges in claim 1. Tejima teaches the amount of polyene is from 0.001-10 mol% (¶ 17) which when divinylbenzene is used, corresponds to a range of about 0.001-36 wt% which overlaps the range recited in claim 2.
Tejima does not explicitly recite the weight average molecular weight. 
However, Arai teaches rubber compositions (¶ 3) comprising a styrene-ethylene-diene copolymer (¶ 3) where the molecular weight of the copolymer is 10,000 to 1,000,000 (¶15). It would have been obvious to one of ordinary skill in the art to use the molecular weight of Aria because it provides suitable processability (¶15).
Tejima teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a .

Claims 11-12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2002/0099123) in view of Arai (JP 2001-159837).
Nakagawa teaches a rubber composition for tires where the rubber composition includes an olefin-aromatic vinyl compound copolymer (abstract) which may be vulcanized (¶ 43) (corresponding to the claimed crosslinking) and formed into a rubber product such as tire (¶ 26, 49-50). Nakagawa does not explicitly recite the claimed copolymer having a polyene unit.
However, Arai teaches styrene/ethylene/non-conjugated polyene having 1-70 mol% aromatic vinyl compound, 0.01-20 mol% non-conjugated diene, and the balance (10-98 mol%) being olefin (abstract, ¶ 4, 24) where embodiments of the aromatic vinyl compound include styrene (¶ 22), embodiments of olefins include propylene (¶ 23), and embodiments of non-conjugated diene include hexadiene, ethylidene norbornene, dicyclopentadiene and divinylbenzene (¶ 24). Arai teaches examples where styrene, ethylene, and hexadiene are polymerized together (¶ 54). A mol% ratio of styrene/ethylene/hexadiene of 1-70mol%/10-98mol%/0.01-20mol% corresponds to a mass% of styrene/ethylene/hexadiene of about 2.6-90mass%/3-94mass%/0.01-41mass% (see the explanation below). These ranges overlap the range for styrene in claim 1, olefin in claim 1, and polyene of claim 2. Arai teaches the Mw is 10,000-1 million (¶ 15). This falls in the range of claim 1. Arai teaches the polymer is used as a rubber (¶ 84) and is dynamically vulcanized (¶ 48-49) corresponding to the claimed crosslinking.
For example, styrene has a molecular weight of 104.15, ethylene has a molecular weight of 28.054, and hexadiene has a molecular weight of 82.14. To determine the mass% of styrene, we take the molar range (1-70mol%) with the other comonomers and the least amount of styrene in a copolymer having a styrene/ethylene/hexadiene molar ratio of 1/79/20 is a mass ratio of 2.6/56/41.4 and a copolymer having the most amount of styrene in a copolymer having a molar ratio of 70/29.99/0.01 is a mass ratio of 90/10/0.01. This gives a mass% range of styrene of 2.6-90mass%. Copolymers having a molar ratio of 70/10/20 and 1/98/1 give mass ratios of 79/3/18 and 4/94/3, respectively, and provides a mass% range for the ethylene of 3-94 mass%. Copolymers having a molar ratio of 70/29.99/0.01 and 1/789/20 give mass ratios of 90/10/0.01 and 3/56/41, respectively, and provides a mass% range for the hexadiene of 0.01-41 mass%.
Arai teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Arai suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Arai. See MPEP 2123.
It would have been obvious to one of ordinary skill in the art to use the copolymer of Arai in the composition of Nakagawa because Arai teaches the copolymer having the polyene avoids 
Response to Arguments
Applicant’s arguments with respect to the rejections over Okada have been considered but are moot because the new ground of rejection does not rely on Okada applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764